Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prasad et al. (2018/0068447).
As per claim 1, Prasad et al. disclose an apparatus which includes a radar for generating a depth map wherein the depth map includes a detection of a first trailer surface (see at least figure 1, item 46 and paragraph 0020); a camera for generating an image of the first trailer surface (see at least figure 1, item 16 and paragraphs 0017, 0019); a processor operative to determine a first dimension of the first trailer surface in response to the depth map and a second dimension of the first trailer surface in 
As per claim 2, Prasad et al. disclose that the processor is further operative to determine a second dimension of a second trailer surface in response to the depth map wherein the first dimension and the second dimension are horizontal dimensions (see at least figures 2A and 2B)
As per claim 3, Prasad et al. disclose that the second dimension is determined in response to a pixel ratio within the image and the first dimension (see at least paragraph 0017).
As per claim 4, Prasad et al. disclose that the first trailer surface is a front surface of a trailer (see at least figure 2A).
As per claim 5, Prasad et al. disclose that the image is captured in response to a vehicle reversing operation (see at least figure 1, item 16).
As per claim 6, Prasad et al. disclose that the vehicle controller is further operative to control the vehicle along a path during generation of the depth map wherein the path is not parallel to the first trailer surface (see least figures 3A and 4B).
As per claim 7, it is inherently that the radar map is generated in response to a user input since user can input any information that is known from the user.
As per claim 8, Prasad et al. disclose that radar map is generated in response to a control signal from an advanced driving assistance system (see at least paragraph 0017).
With respect to claims 9-20, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:   Singh et al. (2016/0153778), Prasad et al. (2018/0045823), Naserian et al. (2018/0365509), Cashler et al. (10,393,862) and Wang et al. (10,955,540).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
September 8, 2021		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661